Citation Nr: 1026274	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he injured his back in service while 
assigned to Marine Wing Support at the Marine Corps Base in 
Kaneohe Bay, Hawaii.  He was carrying a parking brick with the 
assistance of another Marine when it slipped and landed on his 
finger.  The Veteran asserts that he heard his back crack at the 
moment the brick landed on his finger.  He remembers being 
treated for both the back and finger injury by a medic at the 
medical facilities at headquarters and asserts that he has 
experienced chronic back pain since that time.  The Veteran's 
mother also submitted a statement testifying that her son called 
her as soon as his injury occurred and told her that his back was 
in excruciating pain.  

The Veteran has a current back disability of bulging and 
herniated discs.  Magnetic resonance imaging (MRI) from January 
2009 notes that the central and left paramedian herniation at L3-
4 is of an indeterminate age.  A computed tomography (CT) scan 
from January 2006 showed osteophyte formation, and an MRI from 
April 2006 showed bulging and herniated discs and stenosis. The 
evidence of record shows treatment for chronic back pain 
beginning in March 2005. 

The Veteran is competent to describe the circumstances 
surrounding his purported back injury during service, and his 
mother is competent to report her observations of the Veteran's 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007) (holding that lay persons are competent to report 
symptoms and events).  While it is noted that the evidence of 
record contains numerous references to work-related back injuries 
after service, including documents pertaining to the Veteran's 
workers compensation claim, the Veteran asserts that his back 
pain has been continuous since service and predates the more 
recent and acute incidents of work-related back pain.  Therefore, 
his account of the in-service injury and continuous back pain 
thereafter must be considered for purposes of further 
development.  

In light of the Veteran's competent assertions of having 
sustained a back injury in service, and the competent medical 
evidence of a current diagnosis of a back disability, the Board 
finds that, on remand, the Veteran should be provided with a VA 
examination.  The purpose of this evaluation is to determine, to 
the extent possible, whether the Veteran's current back 
disability is consistent with his reported in-service injury to 
his back.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, includes 
the duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim). 

Additionally, although the Veteran's entrance examination has 
been associated with the claims file, it is unclear whether all 
available records have been obtained.  Although the RO made a 
formal finding on the unavailability of the records in August 
2006, they appear to have been available and in transit as of 
January 2006.  Therefore, the RO should make another attempt to 
locate the Veteran's complete service medical records, including 
efforts to locate the file in transit as of January 2006, that 
was last noted to be en route to the Vet Center in Charlotte, 
North Carolina. 

Lastly, an effort should be also be made to obtain any additional 
VA treatment records for the Veteran showing treatment for a back 
disorder, dated since August 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to locate the Veteran's 
service records and/or obtain the veteran's 
complete service medical records (including 
clinical records and any records from the 
medical facility at headquarters at the 
Marine Corps Base in Kaneohe Bay, from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate source.  If 
additional records are not available, a 
negative reply must be provided.  If the 
service records listed as in transit in 
January 2006 cannot be located, a memorandum 
should be prepared documenting the reason for 
the inability to locate these records. 

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a back disorder from the VA 
Medical Center in Miami, Florida, dated since 
August, 2009.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The Veteran's 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
Any indicated studies, including x-rays, 
should be accomplished.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed back disability had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury.  

In doing so, the examiner should address the 
Veteran's statements regarding his continuous 
symptoms since service and more recent acute 
work-related back injuries. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


